         Case 1:19-cv-09228-RA Document 5-1 Filed 11/20/19 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


DANIEL GOMEZ CASTRILLON,
                   Plaintiff,           Docket No.: 1:19-cv-09228-RA-OTW
          v.
BEN-AMUN CO., INC.,
                   Defendant.



               ANSWER, AFFIRMATIVE DEFENSES, AND COUNTERCLAIMS




                                Counterclaim
                                 Exhibit 1
Case 1:19-cv-09228-RA Document 5-1 Filed 11/20/19 Page 2 of 3




                     [2009-23115 ear]
                   “Square-hoop earring”
Case 1:19-cv-09228-RA Document 5-1 Filed 11/20/19 Page 3 of 3




                     [2015-15110 ear]
                 “Helen-chandelier earring”
